Exhibit 8.1 Name of Significant Subsidiary Country of Incorporation Portion of Ownership Interest Agion Oros Shipping Company Limited Marshall Islands 100% Agrafa Shipping Company Limited Marshall Islands 100% Amalfi Shipping Company Limited Marshall Islands 100% Ardas Shipping Company Limited Marshall Islands 100% Banksy Shipping Company Limited Liberia 100% Britto Shipping Company Limited Liberia 100% Falakro Shipping Company Limited Liberia 100% Giona Shipping Company Limited Marshall Islands 100% Gramos Shipping Company Inc. Marshall Islands 100% Helidona Shipping Company Limited Marshall Islands 100% Hongbo Shipping Company Limited Liberia 100% Idi Shipping Company Limited Liberia 100% Ilisos Shipping Company Limited Marshall Islands 100% Imitos Shipping Company Limited Marshall Islands 100% Indiana R Shipping Company Limited Liberia 100% Japan I Shipping Company Limited Liberia 100% Japan II Shipping Company Limited Liberia 100% Japan III Shipping Company Limited Liberia 100% Jeke Shipping Company Limited Liberia 100% Kalidromo Shipping Company Limited Marshall Islands 100% Kifisos Shipping Company Limited Marshall Islands 100% Kisavos Shipping Company Limited Marshall Islands 100% Lefka Shipping Company Limited Marshall Islands 100% Lichtenstein Shipping Company Limited Liberia 100% Litochoro Shipping Company Limited Marshall Islands 100% Menalo Shipping Company Limited Cyprus 100% Mytikas Shipping Company Limited Marshall Islands 100% Nedas Shipping Company Limited Marshall Islands 100% Noir Shipping S.A. Marshall Islands 100% Olympos Shipping Company Limited British Cayman Islands 100% Olympos Shipping Company Limited Marshall Islands 100% Pageon Shipping Company Limited Cyprus 100% Parnasos Shipping Company Limited Liberia 100% Parnis Shipping Company Limited Marshall Islands 100% Parnon Shipping Company Limited Cyprus 100% Pintos Shipping Company Limited Cyprus 100% Psiloritis Shipping Company Limited Liberia 100% Pylio Shipping Company Limited Liberia 100% Rupel Shipping Company Inc. Marshall Islands 100% Sperhios Shipping Company Limited Marshall Islands 100% Taygetus Shipping Company Limited Liberia 100% Top Bulker Management Inc. Marshall Islands 100% TOP Tanker Management Inc. Marshall Islands 100% Top Tankers (U.K.) Limited England and Wales 100% Vardousia Shipping Company Limited Cyprus 100% Vermio Shipping Company Limited Marshall Islands 100% Vitsi Shipping Company Limited Liberia 100% Warhol Shipping Company Limited Liberia 100%
